DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/832219, filed on 03/27/2020. Claims 1-2 and 4-16 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive mechanism from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 277 817 to Lindberg (henceforth referred to as Lindberg).
Regarding claims 1-2, 4-13, and 16, Lindberg discloses an elevator car (i.e. Fig. 18, ref. 3) comprising: 
a working platform (i.e. Fig. 14, ref. 1) movable between a stowed position (i.e. Fig. 13), at an upper part (i.e. Fig. 13, ref. 2) of the elevator car, and an operational position (i.e. Fig. 14), suspended from the upper part of the elevator car to be inside the elevator car; 
a first stop and a second stop (i.e. Fig. 14, ref. 26.2, 27.2, respectively) located at opposed sides of the upper part of the elevator car, 
wherein the first and the second stop are moveable between a retracted position and a deployed position, and wherein, in the deployed position, the first stop and the second stop extend away from the upper part of the elevator car to provide an upper safety space above the elevator car (i.e. machine translation paragraph 0002, lines 21-22 “can also be used to ensure a safety space between the elevator car and the shaft end” and paragraph 0005, lines 
Wherein the first and the second stop lie transversely or diagonally across the upper part of the elevator car in the retracted position (i.e. Fig. 13, ref. 26.2 and 27.2 in this case is transverse). 
Wherein in the retracted position (i.e. Fig. 13), the first and second stops lie transversely across the upper part of the elevator car and, in the deployed position (i.e. Fig. 14) , extend away from the upper part of the elevator car substantially offset from one another. 
Wherein in the retracted position (i.e. Fig. 16, the stops are not in the fully extended position, hence in a retracted position), the first and second stops lie diagonally (i.e. Fig. 16, ref. 26.2 and 27.2 are in a diagonal position relative to the roof, ref. 2) across the upper part of the elevator car and, in the deployed position, extend away from the upper part of the elevator car substantially offset from one another. 
Wherein the first stop and the second stop are hinged to move between the retracted position and the deployed position (i.e. Fig. 13-Fig. 14, ref. 26.2 and 27.2 are shown with hinged movements).
Wherein the at least one of the first stop and the second stop is hinged around a point which is above the upper part of the elevator car (i.e. Fig. 13-Fig. 14, ref. 26.2 and 27.2 are shown with hinged movements at an axis mounted ON the roof).
Further comprising at least one upright (i.e. Fig. 15, ref. 22 or 23), wherein the at least one of the first stop and the second stop is attached to the at least one upright.  

Wherein in the retracted position, the at least one of the first stop and the second stop extends horizontally beyond the footprint of the elevator car (i.e. not referenced but Fig. 18 shows the stops, 26.2 and 27.2, extending beyond the perimeter of the elevator car). 
Further comprising a roof frame (i.e. Fig. 13, ref. 2) located at the upper part of the elevator car, wherein the working platform sits within the roof frame (i.e. Fig. 13) in the stowed position to define the roof of the elevator car.
Wherein in the deployed position, the first stop and the second stop (i.e. Fig. 14, ref. 26.2 and 27.2, respectively) extend substantially perpendicular to the roof frame; and/or 
in the retracted position, the first stop and the second stop (i.e. Fig. 13, ref. 26.2 and 27.2) lie substantially parallel to the roof frame. 
And a drive mechanism (i.e. machine translation paragraph 0040, lines 450-454) arranged to drive the elevator car up and down a hoistway (i.e. Fig. 18, ref. 40).
Wherein at least one of the first stop and the second stop includes a buffer portion (i.e. Fig. 13, ref. 26.1 and 27.1, springs are a type of buffer) at a distal end thereof. 
Regarding claim 14, Lindberg discloses a method of creating a safety space above an elevator car (i.e. machine translation paragraph 0002, lines 21-22 “can also be used to ensure a safety space between the elevator car and the shaft end” and paragraph 0005, lines 44-45 and 
a working platform (i.e. Fig. 14, ref. 1) moveable between a stowed position (i.e. Fig. 13), at an upper part (i.e. Fig. 13, ref. 2) of the elevator car, and an operational position (i.e. Fig. 14) suspended from the upper part of the elevator car to be inside the elevator car; 
the method comprising: attaching a first stop and a second stop (i.e. Fig. 14, ref. 26.2 and 27.2) at opposed sides of the upper part of the elevator car, such that the first stop and the second stop are movable between a retracted position (i.e. Fig. 13) and a deployed position (i.e. Fig. 14); 
wherein in the deployed position, the first stop and the second stop extend away from the upper part of the elevator car to provide an upper safety space (i.e. machine translation paragraph 0002, lines 21-22 “can also be used to ensure a safety space between the elevator car and the shaft end” and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473) above the elevator car. 
Regarding claim 15, Lindberg discloses a method of employing a safety space above an elevator car (i.e. machine translation paragraph 0002, lines 21-22 “can also be used to ensure a safety space between the elevator car and the shaft end” and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473: “as a safety device for maintaining a safety space above the elevator car, in particular when the height of the shaft headroom is reduced”) comprising: 
a working platform (i.e. Fig. 14, ref. 1) moveable between a stowed position (i.e. Fig. 13), at an upper part (i.e. Fig. 13, ref. 2) of the elevator car, and an operational position (i.e. Fig. 14) suspended from the upper part of the elevator car to be inside the elevator car; and 

the method comprising: moving the working platform to the operational position inside the elevator car (i.e. Fig. 14); 
standing on the working platform (i.e. machine translation paragraph 0008, lines 74-75) to the operational position inside the elevator car; and 
manually operating the first stop and the second stop to move the first stop and the second stop from a retracted position (i.e. Fig. 13) to a deployed position (i.e. Fig. 14) in which the first stop and the second stop extend away from the upper part of the elevator car to provide an upper safety space above the elevator car (i.e. machine translation paragraph 0002, lines 21-22 and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473). 

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 that the elements (ref. 26.2 and 27.2) of Lindberg does not correspond to a first and second stop since these elements would not “provide an upper safety space above the elevator car”. This argument is not persuasive because firstly, Lindberg teaches that the entire assembly (i.e. Fig. 11), including the lowered work platform (i.e. ref. 1) and the elements (ref. 26.2 and 27.2) “can also be used to ensure a safety space between the elevator car and the shaft end” (i.e. machine translation paragraph 0002, lines 21-22) and provide “a safety device for maintaining a safety space above the elevator car, in particular when the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIEM M TRAN/Examiner, Art Unit 3654